United States Court of Appeals
                       For the First Circuit

Nos. 11-1242,
     11-1244,
     11-1245

                           UNITED STATES,

                             Appellee,

                                 v.

                LEONEL DAVID MALDONADO-ESCARFULLERY,

                       Defendant, Appellant.




                            ERRATA SHEET


     The opinion of this Court issued on August 20, 2012, is
amended as follows:

     On page 4, line 13,       the    defendant's   name   is   spelled
"Maldonado-Escarfullery."